In consolidated child protective proceedings pursuant to Family Court Act article 10, the mother appeals from (1) a fact-finding order of the Family Court, Kings County (Deutsch, J.), dated November 24, 1987, and (2) an order of disposition of the same court (Sparrow, J.), dated July 11, 1988, which, upon a fact-finding order finding that the mother had abused her two children, placed them in the custody of the Commissioner of the New York City Department of Social Services for 18 months.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appeal from the fact-finding order must be dismissed because the right of direct appeal therefrom terminated with the entry of the order of disposition in the consolidated proceedings (cf., Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the fact-finding order are brought up for review and have been considered on the appeal from the order of disposition.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People ex rel. Harris v Coughlin, 135 AD2d 676; Matter of Ganci v New York State Bd. of Parole, 134 AD2d 351). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.